Case 17-20079-MBK              Doc 38      Filed 11/09/19 Entered 11/09/19 11:45:46                 Desc
                                                Page 1 of 3


                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
                                          TRENTON VICINAGE

In re:                                                           Case No. 17-20079 / MBK
         George J. Schipske, Jr

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Albert Russo, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/16/2017.

         2) The plan was confirmed on 10/25/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

         4) The trustee filed action to remedy default by the debtor in performance under the plan on
NA .

         5) The case was completed on 08/28/2019.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $31,075.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Case 17-20079-MBK                   Doc 38        Filed 11/09/19 Entered 11/09/19 11:45:46                         Desc
                                                       Page 2 of 3


Receipts:

           Total paid by or on behalf of the debtor                      $20,969.70
           Less amount refunded to debtor                                   $748.25

NET RECEIPTS:                                                                                                   $20,221.45


Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,310.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,285.03
     Other                                                                              $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                $4,595.03

Attorney fees paid and disclosed by debtor:                             $690.00


Scheduled Creditors:
Creditor                                                 Claim         Claim           Claim        Principal         Int.
Name                                      Class        Scheduled      Asserted        Allowed         Paid            Paid
AMERICAN TAX FUNDING                  Secured             25,993.20     15,626.42       15,626.42      15,626.42             0.00
Mansfield Oil                         Unsecured            1,184.75           NA              NA            0.00             0.00
Palisades Acquisitions, LLC           Unsecured               49.03           NA              NA            0.00             0.00
Palisades Collections, LLC            Unsecured              742.72           NA              NA            0.00             0.00
Savit Collection                      Unsecured              183.00           NA              NA            0.00             0.00
South Jersey Emergency Physicians     Unsecured              153.00           NA              NA            0.00             0.00
TMobile                               Unsecured               33.00           NA              NA            0.00             0.00
Verizon                               Unsecured              436.00           NA              NA            0.00             0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-20079-MBK               Doc 38       Filed 11/09/19 Entered 11/09/19 11:45:46                         Desc
                                                  Page 3 of 3


 Summary of Disbursements to Creditors:
                                                                      Claim             Principal              Interest
                                                                    Allowed                 Paid                  Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00               $0.00                 $0.00
        Mortgage Arrearage                                            $0.00               $0.00                 $0.00
        Debt Secured by Vehicle                                       $0.00               $0.00                 $0.00
        All Other Secured                                        $15,626.42          $15,626.42                 $0.00
 TOTAL SECURED:                                                  $15,626.42          $15,626.42                 $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00               $0.00                $0.00
         Domestic Support Ongoing                                      $0.00               $0.00                $0.00
         All Other Priority                                            $0.00               $0.00                $0.00
 TOTAL PRIORITY:                                                       $0.00               $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                           $0.00               $0.00                $0.00


 Disbursements:

          Expenses of Administration                                    $4,595.03
          Disbursements to Creditors                                   $15,626.42

 TOTAL DISBURSEMENTS :                                                                                 $20,221.45



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper.

Dated: 11/07/2019
                                                   By: /s/ Albert Russo
                                                                                 Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
